        Case 2:19-cv-00183-SAB   ECF No. 35   filed 07/23/19   PageID.716 Page 1 of 2



 1
                                                                          FILED IN THE
 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3
                                                                  Jul 23, 2019
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                     Jul 23, 2019
                                                                        SEAN F. MCAVOY, CLERK




 4                                                                                                  SEAN F. MCAVOY, CLERK


 5
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 STATE OF WASHINGTON,                           No. 2:19-cv-00183-SAB
10         Plaintiff,
11         v.
12 ALEX M. AZAR II, in his official capacity      ORDER SETTING BRIEFING
13 as Secretary of the United States              SCHEDULE
14 Department of Health and Human
15 Services; and UNITED STATES
16 DEPARTMENT OF HEALTH AND
17 HUMAN SERVICES,
18         Defendants.
19
20
21         On July 12, 2019, the parties filed a Joint Status Report Addressing Case
22 Scheduling, in which the parties set forth an agreed-upon briefing schedule. ECF
23 No. 29. It is the Court’s intention to rule on the parties’ cross-motions for summary
24 judgment prior to the November 22, 2019 effective date.
25 //
26 //
27 //
28 //

        ORDER SETTING BRIEFING SCHEDULE ~ 1
     Case 2:19-cv-00183-SAB    ECF No. 35     filed 07/23/19   PageID.717 Page 2 of 2



 1       Accordingly, IT IS HEREBY ORDERED:
 2       1.    The following briefing schedule is set:
 3             a. On or before July 26, 2019, Defendants shall produce the
 4             administrative record (AR) to Plaintiff and file a certified list of
 5             the contents of the AR with the Court.
 6             b. On or before August 19, 2019, Defendants shall file their
 7             motion for summary judgment and file their response to the
 8             Complaint.
 9             c. On or before September 20, 2019, Plaintiff shall file a
10             consolidated opposition and cross-motion for summary
11             judgment.
12             d. On or before October 4, 2019, Defendants shall file a
13             consolidated opposition and reply.
14             e. On or before October 18, 2019, Plaintiff shall file its reply.
15       2.    A hearing on parties’ cross-motions for summary judgment is set for
16 November 7, 2019, at 10:00 a.m., in Spokane, Washington.
17       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
18 and forward copies to counsel.
19       DATED this 23rd day of July 2019.
20
21
22
23
24
25
26
                                                 Stanley A. Bastian
                                             United States District Judge
27
28

     ORDER SETTING BRIEFING SCHEDULE ~ 2
